Citation Nr: 1731938	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  10-44 268	)	DATE
	)
	)

THE ISSUE

Whether the December 1955 Board of Veterans' Appeals (Board) decision denying service connection for a nervous condition (psychiatric disorder) should be revised or reversed on the grounds of clear and unmistakable error (CUE).  

(The issue of an effective date prior to April 8, 2003, for a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is the subject of a separate decision.)  


REPRESENTATION

Moving party represented by:  A. Hess, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Moving Party is the claimant.  He had active service from February 1955 to March 1955.  

In January 2011, the Board, in pertinent part, determined that both the December 1955 Board decision denying service connection for a nervous condition (psychiatric disorder) and the August 1985 Board decision denying service connection for a psychiatric disorder were not clearly and unmistakably erroneous.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In October 2012, the Court granted the Parties' Joint Motion for Remand (JMR); vacated those portions of the January 2011 Board decision which determined that the December 1955 Board decision denying service connection for a nervous condition and the August 1985 Board decision denying service connection for a psychiatric disorder were not clearly and unmistakably erroneous; and remanded those issues to the Board for additional action consistent with the JMR.  

In July 2015, the Board again determined that the December 1955 Board decision denying service connection for a nervous condition and the August 1985 Board decision denying service connection for a psychiatric disorder were not clearly and unmistakably erroneous.  The Veteran subsequently appealed to the Court.  

In January 2017, the Court reversed the July 2015 Board decision; determined that the December 1955 Board decision was clearly and unmistakably erroneous in denying service connection for a psychiatric disorder; and remanded the Veteran's appeal to the Board for additional action consistent with its decision.  



FINDING OF FACT

In January 2017, the Court determined that the December 1955 Board decision was clearly and unmistakably erroneous in denying service connection for a psychiatric disorder.  


CONCLUSION OF LAW

The December 1955 Board decision was clearly and unmistakably erroneous in denying service connection for a psychiatric disorder.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In January 2017, the Court reversed the July 2015 Board decision and determined that the December 1955 Board decision was clearly and unmistakably erroneous in denying service connection for a psychiatric disorder.  The Board has no discretion and must comply with the Court's decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  

The Agency of Original Jurisdiction (AOJ) should take appropriate action to effectuate an award of service connection for a psychiatric disorder as if it had been initially granted by the Board in December 1955.  









ORDER

As the December 1955 Board decision denying service connection for a psychiatric 
disorder was clearly and unmistakably erroneous, the benefit sought on appeal is granted.  



                       ____________________________________________
	BRADLEY W. HENNINGS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



